DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Bradley on 03/02/2021.
The application has been amended as follows: 
In the Claims:
1.  (Currently Amended) An apparatus for  supporting and supplying power to an electrical submersible well pump, comprising:
	a string of coiled tubing having an upper section and a lower section, the upper section having an outer diameter that is the same as an outer diameter of the lower section; 
	the upper section and the lower section each having cylindrical bores, the cylindrical bore of the upper section having a smaller inner diameter than the cylindrical bore of the lower section,  resulting in a greater wall thickness of the upper section than the lower section; 
a power cable installed within the string of coiled tubing, the power cable having an exterior portion  radially compressed against the cylindrical bore of the upper section and with the cylindrical bore of the lower section; wherein
the upper section and the lower section of the string of coiled tubing join each other at a coiled tubing junction;
	the power cable has an upper portion and a lower portion with a power cable junction below the coiled tubing junction, defining a transition area from the coiled tubing junction to the power cable tubing junction; 
	the exterior portion of the power cable in the lower portion of the power cable has an outer diameter that is greater than an outer diameter of the exterior portion of the power cable in the upper portion of the power cable;  and
	 the exterior portion of the power cable is radially compressed against the cylindrical bores of  the upper and lower sections of the coiled tubing to a greater extent than any radial compression of the exterior potion of the power cable in the transition area.

Claim 3 is cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the amendment above introduces the coil tubing as having a transition region which has less compression of the exterior of the cable than the diameter changing portions around the transition region.  While additional references teach coil tubing strings with variable inner diameters (Dubois, 4,629,218) and string deployed cables with exterior portions which engage the inner diameter (Neuroth, 6,479,752).  While such references in combination may disclose an exterior cable portion contacting a changing diameter, such references do not include the transition region which would have the recited cable compression.  Likewise, it would not have been obvious to modify such a system to include the transition region with substantial redesign of the inner diameter changing portions or the cable expanding element with reliance on an improper degree of hindsight reasoning.  
Claims 5, 7, and 15, the claims recite an armored cable which is configured to expand to contact different diameter portions of a coil tubing string.  While armored cables for use with coil tubing strings are known (see Pesek, 2010/0326694 and Neuroth, 6,479,752), such references do not teach the common form of a cable armor with the ability to expand outward to different degrees for compression by a coil tubing string.  Likewise, it would not have been obvious to modify the armor for such expansion without substantial redesign of the cable and would likely not operate correctly in the context of the prior art inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676